Citation Nr: 1116928	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-39 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include secondary to otitis media.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a July 2010 Travel Board hearing at the VA Regional Office in Philadelphia, Pennsylvania, but he failed to appear and good cause was not shown for his failure, barring a future hearing.  38 C.F.R. § 20.702(d) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A hearing loss was not demonstrated in-service, a sensorineural hearing loss was not compensably disabling within a year of separation from active duty, and a hearing loss is not etiologically related to service or proximately due to a service-connected disability.


CONCLUSION OF LAW

A hearing loss was not incurred in or aggravated in-service, a sensorineural hearing loss may not be presumed to have been so incurred, and a hearing loss was not proximately due to, the result of, or aggravated by otitis media.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a December 2008 correspondence of the information and evidence needed to substantiate and complete a claim generally, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the October 2009 statement of the case the Veteran was provided with the necessary information regarding secondary service-connection claims under 38 C.F.R. § 3.310.  The claims were readjudicated in a May 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  Of note, the RO attempted to retrieve the Veteran's records from the Social Security Administration in accordance with its duties under 38 C.F.R. § 3.159.  In December 2009, however, the Social Security Administration reported that such records were unavailable as they had been destroyed.  Additional attempts to retrieve those records would, therefore, clearly, be futile.  Further, the Veteran has argued on a number of occasions that his service treatment records were destroyed in the 1973 fire in the National Personnel Records Center in St. Louis, Missouri.  This is not the case.  In October 2007, the RO retrieved the service treatment records in their entirety.  As shown in the November 2007 rating decision, the RO has reviewed and considered these records and those records have been reviewed by the Board.  

There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Service Connection for Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss as a result of his service-connected otitis media, for the reasons described below, the Board finds that the preponderance of the evidence is against the appellant's claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran's service treatment records are silent as to any complaints or diagnoses of a hearing loss.  Service treatment records dated in December 1958 and March 1959 note that the Veteran was treated for ear infections.  The December 1958 note reported that the Veteran's left ear drum was mildly injected.  It was noted that the Veteran had had an ear infection on the boat home from Korea.  The March 1959 treatment note reported that the Veteran had an earache in the left ear with a injected tympanic membrane.  At a September 1959 examination shortly before discharge from active duty whispered voice studies revealed 15/15 hearing bilaterally.

The record contains a March 1962 audiogram report in which the Veteran's hearing is shown to be within normal thresholds.  A May 1962 VA examination reported a perforated ear drum with no discharge, and a retracted and scarred left ear drum.  A September 1993 audiogram found a sensorineural hearing loss bilaterally.  During an October 1993 examination, the Veteran reported to his examiner that he had experienced decreased auditory acuity for five years greater in the right ear than the left.  

Included in the claims file is a September 2007 VA audiology examination report.  In his report, the VA examiner noted that the Veteran's main complaint was decreased hearing bilaterally.  The Veteran relayed an incident where he had a left ear infection and was treated with a hot liquid in the ear.  He stated that he worked in security and trained without hearing protection while serving in Korea.  The Veteran did not report extensive post-service noise exposure and it was noted that the Veteran was issued bilateral hearing aids in 2005.  

Audiological examination demonstrated mild to moderate sensorineural hearing loss up to 2000 hertz and moderately severe to severe high frequency hearing loss in the right ear, and borderline normal hearing loss through 1000 hertz with moderately severe to severe high frequency hearing loss in the left ear.  The examiner noted that the Veteran's service treatment records noted ear infections.  He stated that later hearing evaluations to include a 1962 evaluation which demonstrated hearing within normal hearing limits except at 8000 hertz where a mild loss was found in the right ear and a mild loss in the left ear was found at 2000 hertz.  A 1993 evaluation was also noted to show hearing within normal limits through 1000 hertz with a mild to moderate high frequency loss above that.  

Having reviewed the claims file and after an examination of the Veteran, the examiner opined that it was less likely as not that otitis media caused a hearing loss primarily due to the fact that the appellant's hearing loss was sensory in origin and tympanograms revealed good middle ear function.  

The Veteran essentially contends that the in-service treatment he received in December 1958 for an ear infection caused scarring of the ear drum which, in turn led his hearing loss.  See February 1993 and May 2009 Statements in Support of Claim.

Initially, while the Board acknowledges the Veteran's contentions, his lay testimony regarding the cause of his hearing loss is insufficient to establish a nexus between his hearing loss, or between otitis media and any hearing loss.  

As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and as such, he is not competent to render an opinion of etiology of his sensorineural hearing loss.   

Thus, in order for the Veteran to establish service connection for his hearing loss, there must be competent medical evidence which demonstrates that the hearing loss was incurred in service or that it is due to or aggravated by a service-connected disorder.  In this case, the evidence preponderates against finding either an in-service incurrence of hearing loss or a compensably disabling sensorineural hearing loss within one year of separation from active duty.  Thus as the record preponderates against finding one of the three essential elements in establishing service connection, the Veteran's claim for service connection on direct and presumptive bases must fail.

Regarding the issue of entitlement to secondary service connection, the Board finds that the competent medical evidence preponderates against finding a link between the service-connected otitis media and hearing loss, thus the Veteran's claim must fail on this basis as well.

The Veteran is service-connected for otitis media but there is no competent medical evidence relating his otitis media in any way to his hearing loss.  In fact, the only available medical evidence which discusses whether there is a relationship between the two disorders, the September 2007 VA examination report, specifically states that there is no connection between the two conditions.  Thus, the Veteran's hearing loss is not shown to be due to his otitis media.  Indeed, objective evidence of hearing loss was only demonstrated long after the Veteran was diagnosed with otitis media.  Further, there is no evidence demonstrating an aggravation of hearing loss by otitis media and the VA examiner suggested instead that otitis media and hearing loss were unrelated.  The competent evidence simply preponderates against finding that the Veteran's hearing loss is secondary to his otitis media.  

As the evidence has not demonstrated a finding of service connection through any of the available avenues, service connection for hearing loss must be denied.

Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss to include as secondary to otitis media, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


